"I`/./

14
> 1

1151@61109\

ln the matter of case # WR- 75 ,351 -02 petition for Writ of Habeas

now pending 1n this Court ofCriminal Appeals “the State of Texas” Jsli;§@©
l\/Iay 6, 2015 as received by the court clerk Supplemented b)(>}§} cr1
complaint pursuant to the 1866 civil Rights act enforceable by Mfi:%’é}mted)V/_';©

States marshals codified at Title 18 USC 241 and 242. /%/'4/
%$/c
Off1cer Burns has caused the unlawful arrest of me and false 1mprison by the Sheriff of 041/7
Van Zandt County 1n “the State of Texas” and has restrained my liberty since May the
second 2015 by the use of terroristic threat by threaten to abduct (arrest) me for traveling
in “his Town” Without a Texas drivers license Which does not exist pursuant to ruling of
case law and Vernon’s civil statutes AR.T ll Sec.3 (3) and my right to travel pursuant to `
Articles of Confederation Artic|e lV. The better to secure and perpetuate mutual
friendship and intercourse among the people of the different states in this union,
the free inhabitants of each of these states, paupers, vagabonds and fugitives
from Justice excepted shall be entitled to all privileges and immunities of free
citizens in the several states; and the people of each state shall have free
inqress and redress to and from any other state and shall enjoy therein all

 

the privileges of trade and commerce, RECElVED lN
COURT OF CRlMlNAl_ APPEALS
TERRORISTIC THREAT T€XHS PENAL ‘CODE»

v 1 "'JUL 022015
_ TiTLE 5._ oFF_ENsEs AGA.J:NST THE`PERsoi\i ` `:`
1"’" ' séc. 22. 07. ' TERRoR:sT:c THREAT '¢5/(/ , @5@@

GRAND SA / vE MUNICIPAL COURT
128 EAST FRANK STREET
GRAND SALlNE, TEXAS 75140

 

GRAND SALINE MUNICIPAL COURT
' 132 EAST FRANK STREET
GRAND SALINE, TEXAS 75140-1824
OFFICE # 903~962-3122
FAX# 903-962-3363

ES UNA CARTA lMPORTANTE, Sl NO INTENDE lNGLES, PRO FAVOR BUSQUE ALGUIN QUE LE LEA ESTA CARTA.

DATE; June 26, 2015 ~ F!£, §§

RE; THE sTATE o'“FA TEXAS G, f 6 2015
vs a”d$ '
/C/Zla
EvANs, RALPH /CO‘//i‘

171 PR 5710
GRAND SALINE, TX 75140

CAUSE NO. 6784
OFFENSE: NO DRIVERS LICENSE

THE ABOVE STYLED AND NUMBERED CASE WILL BE CALLED FOR DOCKET ON
07/14/2015, AT 10:00 am. PRE-TRIAL MOTIONS WlLL BE HEARD AND THE CASE WILL
BE SET FOR TRIAL AT THAT Tll\/lE.

LADIES AND GENTLEMEN APPEARlNG IN COURT Sl-IOULD BE PROPERLY ATTIRED
lN ACCORD WlTH THE TlME HONORED CUSTOl\/l AND TRADITION OF THE
MUNIClPAL COURTS OF THIS STATE.

YOU AND/OR YOUR ATTORNEY ARE TO BE PRESENT AT DOCKET. lF YOU WISH TO
RESOLVE THIS CASE PRIOR TO Tl-[E HEARlNG, PLEASE CONTACT THE COURT.

DOCKET-CALL HEAR[NG WILL BE H_`ELD AT THE FOLLOWING LOCATlON:

GRAND SA E MUNICIPAL COURT
128 EAST FRANK STREET
GRAND SALINE, TEXAS 75140

 

GRAND SALINE MUNICIPAL COURT
132 EAST FRANK STREET
GRAND SALINE, TEXAS 75140-1824
OFFICE # 903-962-3122
FAX# 903-962-3363

ES UNA CARTA lMPORTANTE, Sl NO INTENDE lNGLES, PRO FAV()R BUSQUE ALGUIN QUE LE LEA ESTA CARTA.

DATE; Jun@ 26, 2015 § ll,,,.i§=®
k .

RE; THE sTATE oF TEXAS M z 11 1111
vs. _ \\.\¢®a\oo\i

To: "Corp He|p Desk" 
Sent: Tuesday, June 23, 2015 3:59 Pl\/l

Subject: Re: OPEN RECORD REQUEST
No other response required

Per the ANSWER FRO|V| SOS of TEXAS

lt is evident that the state bar is not registered to do business and
are not license in "the State of Texas" therefore they must be a
corporation of this state and not the state and have no jurisdiction
in "the State of Texas" only outside of the State of Texas with

U.S. residents or contracting»parties.

----- Origina| l\/|essage -----

From: Corp He|p Desl<

To: evans77@hughes.net
Sent: Tuesday, June 23,20151:33 Pl\/l

Subject: RE: OPEN RECORD REQUEST
Evans,

| received your request and performed a search of our Corporations database for ”The State Bar”. l retrieved no
results Per your emai|, you are requesting that we respond to your email by mail. Are you still requesting this
response to be sent by mail or is this response satisfactory to answer your request?

SOphie l\/lathews

Attorney, Business & Public Filings Division
Office of the Texas Secretary of State
Phone; (512) 463-5663

Fax; (512) 475-2781
smathews@sos,texas.gov

Www.sos.state.t)